DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro Se Application
This case is being examined in Art Unit 3649 which is an art unit that specializes in assisting Pro Ses. Pro se means prosecuting the application without a patent practitioner (patent attorney or patent agent).  Please do not hesitate to contact Examiner Blake Tankersley at 571-270-7568 if you have any questions regarding this correspondence and/or how to respond.
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants 
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450
Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alexander Gigerl on July 16, 2021.

The claims have been amended as noted below:
1-14.  (Cancelled).

15.  (Currently Amended)  [[a]]A training device comprising:
a box with a top configured to be stood on by a user, said top defines a horizontal surface;
a rotating shaft mounted in the box at an angle between 45 degrees to 90 degrees from the horizontal surface;
an inertia wheel mounted to the rotating shaft in the box and which rotates with the rotating shaft;
a pull belt attached to the rotating shaft and configured to be wound and unwound from the rotating shaft as the rotating shaft rotates;
wherein a portion of the inertia wheel protrudes from the box such that at least 10% of the inertia wheel volume is outside of the box so that the inertia wheel can be rotated by the user, causing the rotating shaft to rotate and the pull belt to be wound around the rotating shaft.

16.  (Previously Presented)  The training device of claim 15, further comprising a guiding unit to guide the pull belt to the user.

17.  (Previously Presented)  The training device of claim 15, wherein the pull belt has a round cross section.



19.  (Previously Presented)  The training device of claim 18, wherein hook and loop fasteners are provided at an end of the pull belt.

20.  (Previously Presented)  The training device of claim 15, wherein the height of the box is 6 inches or less.

21.  (Previously Presented)  The training device of claim 15, wherein the rotating shaft has a length of 8 inches or less.

It is noted that claim 15 was amended to correct a typographical issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649